Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed June 20, 2020.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 17), and an article of manufacture (claim 13) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: generating, using a classifier, a medical decision based on an electronic patient record, the electronic patient record compiled based on existing event data stored at an event database; establishing a connection with a device at a second time; receiving, from the device, additional event data, each event in the additional event data having a timestamp that corresponds to a first time at least a threshold amount of time prior to the second time, the delta between the first time and the second time having occurred at least in part based on the device having been incapable of establishing the connection; determining whether the additional event data is valid; responsive to determining that the additional event data is valid, merging the additional event data into the existing event data at the event database; and updating the medical decision based on the merged event data.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).. 
The claim is directed to a system configured to perform the process of determining whether data is valid, which is performed by the system receiving information and determining whether the event was valid. This is a mental process because it is evaluating the received data and making a judgment regarding whether or not the data is valid.
Additionally, the steps of generating a medical decision based on an electronic patient record and updating the medical decision based on the merged event data is also a mental process because it is evaluating the information in the patient medical record, making a judgment by making the medical decision, and then repeating that process after new information has been received.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving additional event data is an example of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying: the electronic patient record be compiled based on existing event data stored at an event database; the additional event data be received from a device; each event in the additional event data having a timestamp that corresponds to a first time at least a threshold amount of time prior to the second time, the delta between the first time and the second time having occurred at least in part based on the device having been incapable of establishing the connection; and the updated medical decision be based on the merged event data are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of merging the additional event data into the existing event data at the event database is an examples of necessary data outputting because it is simply describing storing the newly received valid data in the event database. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as generating using a classifier, establishing a connection with a device, receiving additional event data from the device, etc., only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system capable of using a classifier and able to establish network connections with additional devices in order to transfer data.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “generating, using a classifier, a medical decision”, “establishing a connection with a device at a second time”, “receiving, from the device, additional event data”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (accessing an electronic patient record in order to generate a medical decision based on that record; merging the additional event data into the existing event data at the event database), sending and receiving data over a network (establishing a connection with a device and receiving, from the device, additional event data), electronic recordkeeping (maintaining an electronic patient record), or performing repetitive calculations (determining the deltas between the first time and the second time). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., a computer system comprising one or more computer processors and a non-transitory computer-readable storage medium storing instructions and devices) are all generically recited components (see specification, par. [0014], [0061]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is receiving data from a generic computing device over a generic network, making a determination that the data is valid, and storing the information. Additionally, the system is retrieving data from a memory, generating a decision based on that data and repeating the process as more data is added. This is a system of generic computing devices connected over a generic network performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-12 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-12 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claim 2 recites additional limitations that amount to mere data gathering, selecting by type or source the data to be manipulated, and necessary data outputting because it is receiving the audit indication and a decision timestamp, then selecting data based on that timestamp, and displaying the collected data. Mere data gathering, selecting by type or source the data to be manipulated, and necessary data outputting are all insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 3-4 recite additional limitations that amount to performing additional mental processes and necessary data outputting by making a judgment regarding whether a decision was correct based on the data available at the time and outputting the results on a display with the event data. Additional limitations that are also abstract ideas are not sufficient to integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.I.A.2), and necessary data outputting is insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 5 recites additional limitations that amount to mere data gathering, performing additional mental processes, and necessary data outputting by receiving timestamps corresponding to the event data and the additional event data referring to a data field, making a judgment regarding whether the additional event data is later than the event data, and outputting the data in the record by replacing the event data with the additional event data if the additional event data is later. Additional limitations that are also abstract ideas are not sufficient to integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.I.A.2), and mere data gathering and necessary data outputting is insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 6 recites additional limitations that amount to mere data gathering, performing an additional mental process, and necessary data outputting by receiving the data, performing the mental process of synchronizing the timestamps, which requires evaluating the data and adjusting the values for the timestamps based on a comparison between the two data sets, and outputting the data by storing the synchronized data. Additional limitations that are also abstract ideas are not sufficient to integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.I.A.2), and necessary data outputting is insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 7-9 recite additional limitations that amount to mere data gathering, performing an additional abstract idea, and necessary data outputting. Claim 7 recites the mere data gathering by receiving an attestation associated with a signing key and an issue timestamp. It also recites an additional abstract idea by reciting determining whether the attestation is valid based on an evaluation of the issue timestamp, the signing key, and a validity period. Claims 8-9 recite necessary data outputting by describing how the data is to be stored based on the results of the determination. Additional limitations that are also abstract ideas are not sufficient to integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.I.A.2), and necessary data outputting is insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 10 and 12 recite additional limitations that amount to mere instructions to apply the abstract idea using a generic computer by describing the system being implemented with a generically recited cloud medical record system (claim 10) and describing the classifier as being a machine learning model (claim 12) (MPEP 2106.05(f)).
Claim 11 recites additional limitations that amount to mere data gathering, performing an additional abstract idea, and selecting by type or source the data to be manipulated. Claim 11 recites receiving a set of identifiers (mere data gathering), determining a new set of event identifiers (mental process), requesting responsive events (selecting by type or source the data to be manipulated), and receiving the responsive events (mere data gathering). Additional limitations that are also abstract ideas are not sufficient to integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.I.A.2), and mere data gathering and selecting by type or source the data to be manipulated are insignificant extra-solution activities (MPEP 2106.05(g)).
Claims 14-16 are computer program product claims dependent from claim 13 that recite additional limitations that are the same or substantially similar to the additional limitations recited in claims 2 and 5-6, respectively. Therefore, claims 14-16 are rejected under 101 for the same reasons as claims 2 and 5-6.
Claims 18-20 are system claims dependent from claim 17 that recite additional limitations that are the same or substantially similar to the additional limitations recited in claims 2 and 5-6, respectively. Therefore, claims 18-20 are rejected under 101 for the same reasons as claims 2 and 5-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino (US PG Pub. 2015/0106124) in view of McNair (US PG Pub. 2017/0124269).

Claim 1
	Regarding claim 1, Cosentino teaches
A method comprising:
Par. [0004], “In general terms, this disclosure is directed to systems and methods for ensuring accuracy of one or more patient readings from one or more patient monitoring devices.”
The electronic patient record compiled based on existing event data stored at an event database
Par. [0014], “Data that surpasses accuracy testing may then be transmitted to a client (hospitals, patient physicians, patient caregivers, patients, etc.) for review and/or incorporation into client records.”
Par. [0024], “The client communication device 108 may then incorporate the transmitted patient information into a client-maintained patient record or alert the client user 120 to review the newly transmitted patient information to determine a health status of the patient 116.”
Establishing a connection with a device at a second time
Par. [0051], “Optionally, the patient monitoring apparatus 102 is disconnected from the system for a second reading to be taken.”
Par. [0052], “Thereafter, the method 300 proceeds to operation 308, at which the accuracy testing system 112 downloads a second reading taken since updating the date and time of the patient monitoring apparatus 102 at operation 304.”
This shows that the system has the ability to disconnect and then reestablish a connection in order to transmit additional data from the patient monitoring apparatus. 
Receiving, from the device, additional event data
Par. [0052], “Thereafter, the method 300 proceeds to operation 308, at which the accuracy testing system 112 downloads a second reading taken since updating the date and time of the patient monitoring apparatus 102 at operation 304.”
Each event in the additional event data having a timestamp that corresponds to a first time at least a threshold amount of time prior to the second time
Par. [0062], “At operation 406, the accuracy testing system 112 assesses whether the date and time of the reading occurs before the current date and time stamp of the accuracy testing system 112. If the reading was taken earlier, the reading should have a date and time earlier than the current date and time of the accuracy testing system 112.”
The delta between the first time and the second time having occurred at least in part based on the device having been incapable of establishing the connection
Because the patient monitoring apparatus is not always connected to the system, the readings stored on the patient monitoring apparatus would have been stored on the device because it was not yet able to transmit the readings to the system.
See par. [0060], “It does so by analyzing the date and time of readings taken from a patient monitoring apparatus 102. For example, the accuracy testing system 112 compares the date and time of a reading with a stored date and time stamp for that apparatus. If the reading was taken after the date and time of a patient monitoring apparatus was updated and stored, then the reading should have a later date and time than the date and time of the update.”
This shows that the patient monitoring apparatus should only be providing information that has been captured since the last update (i.e., the time when the patient monitoring apparatus was incapable of establishing a connection). Any reading before the time of the last update is considered to have a low chance of accuracy because the difference between the current time and the time of the reading is not likely due solely to the patient monitoring apparatus not being connected to the system.
Determining whether the additional event data is valid
Par. [0062], “If the accuracy testing system 112 determines that the date and time of the reading occurs at a time after the updated date and time stamp, the method proceeds to operation 406. At operation 406, the accuracy testing system 112 assesses whether the date and time of the reading occurs before the current date and time stamp of the accuracy testing system 112.”
Par. [0064], “If the accuracy testing system 112 determines that the date and time of the reading occurs before the current date and time stamp of the accuracy testing system 112, the method proceeds to operation 410. At operation 410, the accuracy testing system 112 identifies the reading as having a high chance of date and time accuracy.”
If the accuracy testing determines the data is both: a) after the time of the last update, and b) before the current time (i.e., between the current time and the time the patient monitoring device was last connected to the system), the data is considered to have a high chance of accuracy, which is interpreted as considering the data as valid 
See par. [0074], “Also described above, based on the categorization readings may be stored, analyzed, or presented differently. In one embodiment, only high chance of accuracy data may be automatically stored and displayed to a health care provider.”
Responsive to determining that the additional event data is valid, merging the additional event data into the existing event data at the event database
Par. [0045], “In one embodiment, measurements with less than the highest accuracy may be presented to a user for manual analysis of whether to include the measurement in a patient record or not. Measurements with the highest accuracy, on the other hand, may be automatically displayed and added to patient records without human intervention. Automated analyses may be performed based on the final accuracy of entire sets of measurements for a patient in order to further identify which measurements should be automatically recorded as true measurements.”
However, Cosentino does not teach
Generating, using a classifier, a medical decision based on an electronic patient record
Updating the medical decision based on the merged event data
McNair teaches
Generating, using a classifier, a medical decision based on an electronic patient record
Par. [0145], “At a step 40230, a target set of clinical information associated with a target patient is received from a second set of electronic health records. The target set of clinical information includes a second plurality of codified clinical concepts associated with the target patient. The second plurality of codified clinical concepts may include one or more of a medication, laboratory result, or a procedure. In some aspects, the target patient is indicated as having or being suspected of having the same clinical decision support event that is common among the reference population.”
Par. [0146], “At a step 40240, a statistical comparison between the one or more high-value itemsets associated with the clinical decision support event and the second plurality of codified concepts associated with the target patient is performed. This statistical comparison determines a statistical measure of association between the high-value itemsets and the second plurality of codified clinical concepts. The measure of statistical association may be determined from pattern recognition classifier(s), fuzzy logic, neural network, finite state machine, support vector machine, logistic regression, clustering, or similar classification processes or combinations thereof.”
Updating the medical decision based on the merged event data
Par. [0217], “Some embodiments described herein further comprise presenting the determined likelihood to a user; determining a recommended clinical order for the patient based on the determined likelihood that the first patient has the clinical decision support event; generating an update for a condition care program associated with the clinical decision support event, the update including the one or more event indicators; determining the presence of the one or more event indicators in a specific patient's health record; and based on the determined presence of the one or more event indicators, determining a probability that a specific patient has a clinical decision support event.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino the ability to generate a medical decision using a classifier based on a patient’s health records and to update the medical decision based on receiving new information in the health records, as taught by McNair, because it allows the system to dynamically direct the care processes of the patient with treatments that are tailored to the patient based on their health information (see McNair, par. [0004]-[0005]).

Claim 10
	Regarding claim 10, the combination of Cosentino and McNair teaches all the limitations of claim 1. Cosentino further teaches
Storing the merged event data in a medical record system
Par. [0024], “The client communication device 108 may then incorporate the transmitted patient information into a client-maintained patient record or alert the client user 120 to review the newly transmitted patient information to determine a health status of the patient 116.”
Par. [0045], “Measurements with the highest accuracy, on the other hand, may be automatically displayed and added to patient records without human intervention.”
The medical record system accessible by a plurality of connected devices and intermittently accessible to plurality of previously disconnected devices
Par. [0022], “It is further understood that the system may monitor a plurality of patients. Each of the plurality of patients may interact with one or more monitoring devices which transmit data to the central processing unit 104.”
Par. [0024], “The received patient information may be stored in the database 114 until it is reviewed by the health care professional 118 and/or transmitted to the client communication device 108. Alternatively, some patient data may be automatically discarded based on the accuracy testing, either by the central processing unit 104 or the patient monitoring apparatus 102. The healthcare professional 118 may directly access the patient data stored in the database 114 or indirectly access the patient data by utilizing the healthcare communication device 106 to connect to the central processing unit 104 via the network 110. ”
See also Fig. 1
However, Cosentino does not teach
The medical record system being a cloud medical record system
McNair teaches
The medical record system being a cloud medical record system
Par. [0030], “Embodiments of electronic health record (EHR) systems 160, 162, or 164 include one or more data stores of health records, which may be stored on storage 121, and may further include one or more computers or servers that facilitate the storing and retrieval of the health records. In some embodiments, one or more EHR systems 160, 162, and 164 may be implemented as a cloud-based platform or may be distributed across multiple physical locations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino and McNair the ability to use a cloud-based medical records system, as taught by McNair, because it is a simple substitution of one known prior art element (the medical record system of Cosentino) for another known prior art element (the cloud-based medical record system of McNair) according to know methods (operating the medical records system of Cosentino using cloud architecture) to achieve predictable results (a medical records system like the one of Cosentino capable of performing the same functions using a cloud-based medical records system), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 11
	Regarding claim 11, the combination of Cosentino and McNair teaches all the limitations of claim 1. Cosentino further teaches
Receiving, from a device previously incapable of providing event data, additional event data comprising: receiving one or more event identifiers associated with events in the additional event data, determining a set of new event identifiers, the new event identifiers corresponding to events not sent from the device to be merged with the existing event data
Par. [0024], “The client communication device 108 may then incorporate the transmitted patient information into a client-maintained patient record or alert the client user 120 to review the newly transmitted patient information to determine a health status of the patient 116.”
Receiving the patient data is receiving the additional event data.
Identifiers related to the alert condition or a change in the patient’s health status are the new identifiers that correspond to events not sent from the device (i.e., the device did not transmit an event that the patient was in an alert condition or an event directly relating to the health status of the patient).
However, Cosentino does not teach 
Requesting responsive events from the device corresponding to new event identifiers in the set of new event identifiers
McNair teaches
Requesting responsive events from the device corresponding to new event identifiers in the set of new event identifiers
Par. [0167], “ In an embodiment, the normative and prescriptive content, in turn, may provoke obtaining additional information from the patient at t+1, which may include without limitation answers to a patient assessment, such as described in connection to FIG. 5E, a standardized questionnaire that is pertinent to the circumstance, observation of circumstance-relevant patient findings by physical examination, querying the patient (or family member or caregiver) for additional information, performing one or more diagnostic tests, initiating one or more therapeutic maneuvers or procedures or prescribed medications, or temporizing for a circumstance-relevant period of time, for example. In some embodiments, these items of information may be referenced in a further sensor pattern, which may optionally include one or more sensors that did not arise as a consequence of the prior decision epoch. In an embodiment, the information at time t+1 itself constitutes an induced or partially-induced set or vector of multivariable predicates that denotes yet another distinct circumstance that evokes a corresponding decision epoch.”
Items of information in a further sensor pattern that are related to a patient condition that is possibly indicated by the previous patient data is requesting responsive events corresponding to the new event identifiers.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add to the system of Cosentino and McNair the ability to request responsive events from the device corresponding to new event identifiers in the set of new event identifiers, as taught by McNair, because it allows the system to request further information that could help to “further characterize and quantify the extent” of the identified condition (see McNair, par. [0167]-[0168]).

Claim 12
	Regarding claim 12, the combination of Cosentino and McNair teaches all the limitations of claim 1. However, Cosentino does not teach
The classifier being a machine learning model trained to generate medical decisions based on event data
McNair teaches
The classifier being a machine learning model trained to generate medical decisions based on event data
Par. [0024], “Using rules-driven decision modules and through machine learning algorithms, the agents come up with conclusions that enable caregivers to identify, predict, attribute, measure, and act. Drawing data from multiple sources like HIE, EMR, Claims, and PBM databases, the agents can create or arrange a longitudinal person or patient record.”
Par. [0086], “For example, in some embodiments, using inference engine(s), solver agent(s), algorithm(s), rule(s), or plan(s) 2010 (“solver agent(s) 2010”), which include traditional rules-driven decision components and machine learning algorithms or agents, and content 2020, which may include content derived from discern ontology, the healthcare agents 2035 determine outcomes 2050 to facilitate decision support such as enabling a caregiver to identify, predict, attribute, measure, or act.”
See also par. [0069], which describes the different types of algorithms that can be used as the agent solvers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino and McNair the ability to use a machine learning classifier trained to generate medical decisions from event data, as taught by McNair, because such machine learning systems are able to come up with conclusions from the data that can “enable caregivers to identify, predict, attribute, measure, and act.” (McNair, par. [0024]).

Claim 13
	Claim 13 is a computer program product claim that recites a computer program product for updating a medical decision comprising a computer-readable storage medium containing computer program code for performing functions that are the same or substantially similar to the steps of the method of claim 1. Cosentino teaches the following limitations not directly addressed by the rejection of claim 1:
A computer program product for updating a medical decision, the computer program product comprising a computer-readable storage medium containing computer program code for performing functions
Par. [0005], “t should be appreciated that aspects of the above-described subject matter may be implemented as a computer-controlled apparatus, a computer process, a computing system, a network of communicating computing systems, or as an article of manufacture such as a computer-readable storage medium. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 17
	Claim 17 is an apparatus claim that recites a computer system comprising one or more computer processors and non-transitory computer-readable storage medium storing instructions that, when executed by the one or more computer processors, performs functions that are the same or substantially similar to the steps of the method of claim 1. Cosentino teaches the following limitations not directly addressed by the rejection of claim 1:
A computer system comprising one or more computer processors and non-transitory computer-readable storage medium storing instructions that, when executed by the one or more computer processors, performs functions
Par. [0005], “It should be appreciated that aspects of the above-described subject matter may be implemented as a computer-controlled apparatus, a computer process, a computing system, a network of communicating computing systems, or as an article of manufacture such as a computer-readable storage medium. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.”
Par. [0016], “FIG. 1 is an embodiment of a system 100 for testing the accuracy of healthcare data. More specifically, as shown in the FIG. 1, the system 100 can be used for reviewing the accuracy of incoming patient readings. For example, the system 100 includes a patient monitoring apparatus 102, a central processing unit 104, a healthcare communication device 106, a client communication device 108, and one or more networks 110.”
Please refer to the rejection of claim 1 for additional limitations.

Claim(s) 2, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cosentino and McNair, in further view of Colavin (US PG Pub. 2019/0189246).

Claim 2
	Regarding claim 2, the combination of Cosentino and McNair teaches all the limitations of claim 1. However, Cosentino does not teach
Receiving an audit indication for the medical decision
Retrieving a decision timestamp associated with the medical decision
Retrieving, from the electronic patient record, decision event data corresponding to a merge timestamp
The merge timestamp indicating when the decision event data was available for determining medical decisions
Sending the decision event data for display on the medical audit device
Colavin teaches
Receiving an audit indication for the medical decision, retrieving a decision timestamp associated with the medical decision, retrieving, from the electronic patient record, decision event data corresponding to a merge timestamp, the merge timestamp indicating when the decision event data was available for determining medical decisions, 
Par. [0074], “In some aspects, variant interpretation support system 110 responds with the corresponding phenotypic impact predictions for the highest-ranked evidence data 114 from the set of evidence models for a given molecular variant, functional element (or molecule), phenotype or set of phenotypes, and performance metrics of interest, along with metadata for auditing said evidence models and their associated supporting data 118. In some aspects, the evidence models have been ranked and selected on the basis of specific evaluation data 116 (e.g., validation performance data or test performance data), or a combination thereof. In some aspects, variant interpretation support system 110 can provide associated input data 112 (e.g., production data or test data), evidence data 114 (e.g., associated phenotypic impact predictions), evaluation data 116 (e.g., validation performance data or test performance data), and auditing information—including an audit record 128 and/or timestamp—to validate the availability, date of creation, and contents of input data 112, evidence data 114, or evaluation data 116 for the selected evidence models. As would be appreciated by a person of ordinary skill in the art, a portion or all of these various data items can be provided.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino and McNair the ability to audit evidence data including an audit record and/or time stamp, as taught by Colavin, because it allows the system “to validate the availability, date of creation, and contents of input data, evidence data, or evaluation data” (Colavin, par. [0074], [reference numerals removed from original]).
McNair teaches
Sending the decision event data for display on the medical audit device
Par. [0088], “In some embodiments, assembly component 2450 facilitates the flexing and contextualization of information presented in interface 2442, and the presentation of assessment(s) by interpreting the outcomes received from health care agents/services 2035 and generating corresponding instructions for interface 2442 to display the appropriate information.”
Par. [0179], “responsive to selecting an item in the menu, displaying a risk score for the patient having the condition corresponding to the item, and displaying a set of risk factors relevant to the risk score, wherein the risk factors are presented in the first nomenclature. In an embodiment, mapping entries of the mapping database are determined by one or more software agents.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino, McNair, and Colavin the ability to send the decision event data for display on the device, as taught by McNair, because it allows the user to review the information that was relevant in making a determination regarding the patient’s condition (see McNair, par. [0088], [0179]).

Claim 14
Claim 14 is a  computer program product claim dependent from claim 13 that recites limitations that are the same or substantially similar to the limitations of claim 2. Please refer to the rejections of claims 13 and 2.

Claim 18
Claim 18 is a  computer system claim dependent from claim 17 that recites limitations that are the same or substantially similar to the limitations of claim 2. Please refer to the rejections of claims 17 and 2.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cosentino, McNair, and Colavin, in further view of Schneider (US PG Pub. 2015/0269332).

Claim 3
	Regarding claim 3, the combination of Cosentino, McNair, and Colavin teaches all the limitations of claim 2. However, Cosentino does not teach
Determining that the medical decision was correct based on the decision event data available when the medical decision was made
Sending, for display with the decision event data, an indication that the medical decision was correct given the event data available when the medical decision was made
Schneider teaches
Determining that the medical decision was correct based on the decision event data available when the medical decision was made
Par. [0017], “In some embodiments these categories may be classified as a "green zone", "yellow zone", and "red zone" respectively. The green zone is where the finding, documentation and true state are in good alignment. These cases have very little risk if audited and represent a valid claim for reimbursement.”
Par. [0100], “Such a finding may be designated as being in the `green zone` (at 755), or any other such designation that indicates that the documentation and factual state are closely aligned. "Green zone" indicates that these findings are well supported via evidence, and are reflective of the patient's true state.”
Sending, for display with the decision event data, an indication that the medical decision was correct given the event data available when the medical decision was made
Par. [0106], “Regardless of classification in the green, yellow or red zone, the next step in the process is to determine whether a validation is desired for the first pass classification (at 780). As previously mentioned, validation may be performed on an optimized basis in some embodiments. In these cases, the evidence most impactful in determining the true state may be given priority for validation over less impactful documentation.”
Par. [0108], “For specific finding validation, at FIG. 10, the evidence is presented to the coder with a validation request (at 1002). This evidence typically includes directly providing the source documentation with the specific evidence highlighted, or otherwise identified, so that the coder is immediately directed to the pertinent information. When multiple sources of evidence are present for a finding, the most accurate may be provided to the coder, with a link or other reference to the additional evidence.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino, McNair, and Colavin the ability to determine if the medical decision was correct based on the information available at the time and send an indication that the medical decision was correct given the event data available, as taught by Schneider, because it allows the system to identify instances where the medical decision is least likely to be subject to a later audit by an outside payer organization, and allows the users of the system to validate the determination by the system (see Schneider, par. [0100, [0106]).

Claim 4
	Regarding claim 4, the combination of Cosentino, McNair, and Colavin, teaches all the limitations of claim 2. However, Cosentino does not teach
Determining that the medical decision was incorrect based on the decision event data available when the medical decision was made
Sending, for display with the decision event data, an indication that the medical decision was incorrect given the event data available when the medical decision was made
Schneider teaches
Determining that the medical decision was incorrect based on the decision event data available when the medical decision was made
Par. [0101], “In contrast, when there are some incongruities between the true state and the documentation, it indicates that there is an "opportunity" that may be realized (at 765). As these findings have a greater risk during auditing, these findings are set as belonging in a "yellow zone" (at 765), or other intermediate designation. Additionally, an activity is suggested to capitalize upon the opportunity. This recommendation has the aim of reducing auditing risk, and/or improving patient care.”
Par. [0105], “However, if during the comparison of the true state and documentation there is no alignment or opportunity identified, then the finding is designated as being in the `red zone` (at 770), or other least favorable categorization. This circumstance occurs when there is a coding in the system, and no evidentiary support that backs up the finding (i.e., total misalignment of the code and true state). Codes that are located in this "red zone" are susceptible to audit at best, and indicate an error was likely made during the coding process. A correction is recommended for findings in the red zone. Often this includes determining whether there is missing documentation (a common source of codes that are unsubstantiated), or the code was inputted in error.”
Par. [0018]-[0019] also give descriptions of what the red and yellow zones are and how they are determined.
Sending, for display with the decision event data, an indication that the medical decision was incorrect given the event data available when the medical decision was made
Par. [0106], “Regardless of classification in the green, yellow or red zone, the next step in the process is to determine whether a validation is desired for the first pass classification (at 780). As previously mentioned, validation may be performed on an optimized basis in some embodiments. In these cases, the evidence most impactful in determining the true state may be given priority for validation over less impactful documentation.”
Par. [0108], “For specific finding validation, at FIG. 10, the evidence is presented to the coder with a validation request (at 1002). This evidence typically includes directly providing the source documentation with the specific evidence highlighted, or otherwise identified, so that the coder is immediately directed to the pertinent information. When multiple sources of evidence are present for a finding, the most accurate may be provided to the coder, with a link or other reference to the additional evidence.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino, McNair, and Colavin the ability to determine that the medical decision was incorrect based on the available information and sending an indication that the medical decision was incorrect given the available event data, as taught by Schneider because it allows the system to determine instances where the provider is likely to be audited by an outside payer organization based on incorrect findings or findings made using incomplete data, and it allows the users of the system to review the evidence and validate the determination made by the system (see Schneider, par. [0018]-[0019], [0101], [0105], and [0106]-[0108]).

Claim(s) 5, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cosentino and McNair, in further view of Brush (US PG Pub. 2013/0290020).

Claim 5
	Regarding claim 5, the combination of Cosentino and McNair teaches all the limitations of claim 1. However, Cosentino does not teach
Wherein the existing event data corresponds to a field in the electronic patient record and merging the additional event data into the existing event data based on the timestamp comprises: receiving a corresponding timestamp of corresponding event data that includes event data that refers to the field, comparing the timestamp of the additional event data to the corresponding timestamp of the corresponding event data that includes event data that refers to the field, responsive to determining that the timestamp is later than the corresponding timestamp, replacing the corresponding event data with the additional event data in the field of the electronic patient record
Brush teaches
Wherein the existing event data corresponds to a field in the electronic patient record and merging the additional event data into the existing event data based on the timestamp comprises: receiving a corresponding timestamp of corresponding event data that includes event data that refers to the field, comparing the timestamp of the additional event data to the corresponding timestamp of the corresponding event data that includes event data that refers to the field, responsive to determining that the timestamp is later than the corresponding timestamp, replacing the corresponding event data with the additional event data in the field of the electronic patient record
Par. [0046], “The collector 311 pushes the updated data item to the low-latency processor 314. The low-latency processor 314 determines that its associated derived representation includes an outdated version of the data item; the derived representation is in a second format. The low-latency processor 314 updates its associated derived representation by restructuring the data item from the first format to the second format and replacing the outdated version of the data item in the derived representation with the reformatted updated data item. The updated derived representation is immediately available to one or more computer applications. The result is that updates to a patient's EMR are immediately available to clinicians, thus enhancing patient care.”
By describing the first information that is replaced as outdated shows that there is some determination made that the newly received information is more recent than the previous information. Further, by being able to present the information in a timeline (see par. [0062]) shows that the system has the capability to compare and order patient data based on timestamps.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application add to the system of Cosentino and McNair by comparing the timestamps of the event data and the merged additional event data and, based on a determination that the additional event data is later, replacing the original event data in the field in the patient’s electronic record, as taught by Brush, because it allows the clinician to review the most up-to-date information, which can enhance patient care (see Brush, par. [0046]). 

Claim 15
Claim 15 is a  computer program product claim dependent from claim 13 that recites limitations that are the same or substantially similar to the limitations of claim 5. Please refer to the rejections of claims 13 and 5.

Claim 19
Claim 19 is a  computer system claim dependent from claim 17 that recites limitations that are the same or substantially similar to the limitations of claim 5. Please refer to the rejections of claims 17 and 5.

Claim(s) 6, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cosentino and McNair, in further view of Zhang (US PG Pub. 2020/0387189).

Claim 6
	Regarding claim 6, the combination of Cosentino and McNair teaches all the limitations of claim 1. However, Cosentino does not teach
Wherein receiving, from the device previously incapable of providing event data, additional event data comprises: receiving, from the device, one or more events in the additional event data, each event having a timestamp manually set at the device, synchronizing the timestamps with a reference clock of a device with which the medical decision was made
Zhang teaches
Wherein receiving, from the device previously incapable of providing event data, additional event data comprises: receiving, from the device, one or more events in the additional event data, each event having a timestamp manually set at the device, synchronizing the timestamps with a reference clock of a device with which the medical decision was made
Par. [0061], “In the block 435, which can also follow the block 425, the computer 110 iteratively synchronizes its clock with the clock of the infrastructure computer 155, e.g., according to an iterative synchronization process as described below with respect to FIG. 6.”
Par. [0082], “As noted above concerning the process 400, the computer 110 can use the virtual clock to adjust a timestamp t.sub.IX_sent provided in a message 315 from the infrastructure element 140. That is, the computer 110 may use data in a message 315 to determine to actuate a vehicle 105 component 120 as described above, whereupon the computer 110 typically requires the data to have a timestamp with reference to a computer 110 clock and/or with respect to timestamps of data from vehicle 105 sensors 115. Accordingly, a difference between an internal clock of a vehicle 105 computer 110 and the virtual clock determined in the process 600 can specify an amount of adjustment of the timestamp t.sub.IX_sent associated with data in a message 315.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino and McNair the ability to receive data with a timestamp set at the device and synchronize the timestamps with a reference clock of a central device, as taught by Zhang, because it allows the system to compensate for any latency in the transferring of data between the devices (see Zhang, par. [0081]).

Claim 16
Claim 16 is a computer program product claim dependent from claim 13 that recites limitations that are the same or substantially similar to the limitations of claim 6. Please refer to the rejections of claims 13 and 6.

Claim 20
Claim 18 is a computer system claim dependent from claim 17 that recites limitations that are the same or substantially similar to the limitations of claim 6. Please refer to the rejections of claims 17 and 6.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cosentino and McNair, in further view of Fenner (US PG Pub. 2017/0302459).

Claim 7
	Regarding claim 7, the combination of Cosentino and McNair teaches all the limitations of claim 1. However, Cosentino does not teach
Receiving, for each event in the additional event data, an attestation associated with a signing key and an issue timestamp
Determining, for each of the one or more attestations, whether the attestation is valid based on its issue timestamp, its signing key, and a validity period of the signing key associated with the device
Fenner teaches
Receiving, for each event in the additional event data, an attestation associated with a signing key and an issue timestamp, and determining, for each of the one or more attestations, whether the attestation is valid based on its issue timestamp, its signing key, and a validity period of the signing key associated with the device
Par. [0007]-[0011], “CAs create certificates for users by digitally signing a set of data that includes the following information, among other things: the user's name in a distinguished name format; a public key of the user; the validity period (or lifetime) of the certificate (a start date and an end date); and the specific operations for which the public key is to be used (whether for encrypting data, verifying digital signatures, or both).”
Par. [0088], “Process 600 begins at step 602, which verifies a signature of a key attestation claim. The health service 130, for instance, verifies that the signature of key attestation claim Signed.sub.AIKPriv(AIKPub, EKPub) is valid. It does this by checking to make sure that AIKPub matches the AIKPriv used to sign the key claim. In one embodiment, the AIKPub is extracted from a key claim received by the server.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino and McNair the ability to receive an attestation associated with one or more signing keys and an issue timestamp, and determining if the attestation is valid based on the issue timestamp, its signing key, and a validity period of the signing key associated with the device, as taught by Fenner, because these are all common components of certificates used in public-key cryptography to determine that the devices communicating with the system are “safe”, and determining its validity based on these components ensures that any tampering with the contents of the certificate to be easily detected (see Fenner, par. [0007]-[0012]). 

Claim 8
	Regarding claim 8, the combination of Cosentino, McNair, and Fenner teaches all the limitations of claim 7. Cosentino further teaches
Responsive to determining that the data is likely is invalid, storing the event associated with the data in an invalid event store
Par. [0056], “At operation 312, and based on a pre-determined set of rules and the results at operation 310, the accuracy testing system 112 will either discard or store the readings. In one embodiment, operation 312 may include categorizing each item of data, readings, or portions of readings into different accuracy categories based on the results of the comparisons done in operation 310.”
Storing data based on categorizations according to accuracy would have the data determined to have low accuracy would be stored along with other data categorized as having low accuracy.
Wherein events in the invalid event store may be manually validated
Par. [0045], “In one embodiment, measurements with less than the highest accuracy may be presented to a user for manual analysis of whether to include the measurement in a patient record or not.”
However, Cosentino does not teach
The determination that the data is likely to be invalid being based on a determination that the attestation is invalid
Fenner teaches
The determination that the data is likely to be invalid being based on a determination that the attestation is invalid
Par. [0088], “Process 600 begins at step 602, which verifies a signature of a key attestation claim. The health service 130, for instance, verifies that the signature of key attestation claim Signed.sub.AIKPriv(AIKPub, EKPub) is valid. It does this by checking to make sure that AIKPub matches the AIKPriv used to sign the key claim.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino, McNair, and Fenner the ability to determine the data is invalid based on a determination that the attestation is invalid, as taught by Fenner, because determining that the attestation is valid is a common way for systems to determine that the devices communicating with the system are safe (see Fenner, par. [0007]-[0011]).


Claim 9
	Regarding claim 9, the combination of Cosentino, McNair, and Fenner teaches all the limitations of claim 7. Cosentino further teaches
Responsive to determining that a data is valid, storing the event associated with the data in a local event store of a device with which the medical decision was made
Par. [0045], “After the final measurement accuracy is determined in operation 606, the method 600 further includes a post-processing operation 608 in which the measurement is processed, handled, or otherwise used in later analyses based on its associated final measurement accuracy. As described above, there are many examples of how measurements may be used, screened or displayed based on the final measurement accuracy. In one embodiment, measurements with less than the highest accuracy may be presented to a user for manual analysis of whether to include the measurement in a patient record or not. Measurements with the highest accuracy, on the other hand, may be automatically displayed and added to patient records without human intervention.”
However, Cosentino does not teach
Determination that the data is valid being based on a determination that the attestation is valid
Fenner teaches
Determination that the data is valid being based on a determination that the attestation is valid
Par. [0088], “Process 600 begins at step 602, which verifies a signature of a key attestation claim. The health service 130, for instance, verifies that the signature of key attestation claim Signed.sub.AIKPriv(AIKPub, EKPub) is valid. It does this by checking to make sure that AIKPub matches the AIKPriv used to sign the key claim.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cosentino, McNair, and Fenner the ability to determine the data is valid based on a determination that the attestation is valid, as taught by Fenner, because determining that the attestation is valid is a common way for systems to determine that the devices communicating with the system are safe (see Fenner, par. [0007]-[0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686